DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2022 has been entered.
Claims 2, 4-7, 9-17 and 20-23 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 08/21/2022.
Claim Objections
Claim 15 is objected to because of the following informalities:
In claim 15, line 8, "the locations" appears to read "locations" as it is the first time the limitation is recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15-17 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 15-17 and 22 recite the limitation "the elongated section" in multiple instances, which renders the claims indefinite.  Claim 15 has previously set forth "at least one elongated section".  In a scenario of two or more elongated sections, it is unclear which elongated section is being referred to by "the elongated section".  Therefore, the metes and bounds of the claims are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the at least one elongated section". 
	Claim 20 recites the limitations "the leg section" and "the second leg section" in multiple instances, which render the claim indefinite.  As a second leg section is also a leg section, it is unclear which leg section is being referring to by "the leg section".  For clarity, when multiple terms have the same name but are intended to be distinct elements, clearly distinct labels, such as "first element" and "second element" should be used to make the distinct nature clear.  For examination purposes, "the leg section" has been construed to be a first leg section as set forth in claim 2 which is distinct from the second leg section.
	Claim 22 recites the limitation "each first vane", which renders the claim indefinite.  The claim has previously defined "a first set of elongated first vanes".  It is unclear "each first vane" is referring to the previously defined elongated first vanes or different first vanes.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "each of the elongated first vanes".
	Claim 22 recites the limitation "each second vane", which renders the claim indefinite.  The claim has previously defined "a second set of elongated second vanes".  It is unclear "each second vane" is referring to the previously defined elongated second vanes or different second vanes.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. For examination purposes, the limitation has been construed to be "each of the elongated second vanes".
	Claim 23 recites the limitations "the first vanes" and "the flow molded dots", which render the claim indefinite.  Claim 23 depends from claim 5, and claim 5 depends from claim 2.  None of the claims 2 and 5 has set forth "first vanes" and "flow molded dots".  There is insufficient antecedent basis for these limitations in the claim.  In order to apply prior art, the examiner has interpreted that claim 23 depends from claim 22.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2, 5-7, 9-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordstom (US 2013/0212767 A1).
Regarding claim 2, Nordstom discloses a suit wearable by a human user (athlete suit 100; fig. 1; para. 0041), the suit comprising: 
a torso section (torso portion 120; fig. 1; para. 0041); 
an arm section (a left arm portion 124; fig. 1; para. 0041) extending from an upper portion of the torso section (fig. 1; para. 0041); and 
a first leg section (left leg portion 122; fig. 1; para. 0041) extending from a lower portion of the torso section (fig. 1; para. 0041), wherein an inner thigh portion (see annotated fig. 1; para. 0043) at an upper location of the leg section that joins with the torso section (see annotated fig. 1; para. 0043) includes a low friction material (a material having little or none surface roughness; see annotated fig. 1; para. 0043) that differs in surface friction from another material (another material of an adjacent thigh region having increased surface roughness 112; see annotated fig. 1; para. 0043) adjacent the low friction material and that forms another portion of the first leg section (see annotated fig. 1); 
wherein: 
a first exterior surface region (a surface region provided with surface roughness 112; see fig. 1; para. 0041) of the suit is uneven and has a different surface friction property (provided with surface textures thus being uneven with a different surface friction property; figs. 1, 9; paras. 0041, 0056) in relation to a second exterior surface region (torso portion 120; fig. 1; para. 0043) of the suit, the first exterior surface region comprises a roughened material (an underlying fabric portion, together with the provided surface textures, forming a roughened material; e.g., textured portion 900; figs. 1, 9; paras. 0041, 0056) that exhibits a variance in surface roughness or surface friction based upon a direction of movement of a fluid along the roughened material (the textures are shaped and distributed on the fabric portion to decrease drag generated from air flow; therefore, the textured fabric portion exhibits a variance in surface roughness based upon an air flow direction; figs. 9-10; paras. 0047, 0057, 0060), and the roughened material is configured such that the surface roughness or surface friction of the roughened material is greater along a rough direction of the roughened material in relation to a smooth direction of the roughened material that opposes the rough direction (the textures are nodules formed from fibers having an angular orientation with the surface of the fabric; referencing fig. 10; para. 0060); 
the roughened material comprises a woven or knitted textile material (the underlying fabric portion, wherein a fabric is either woven or knitted per Oxford Languages; paras. 0041, 0056) having an uneven exterior surface (due to the plurality of textures; figs. 1, 9; paras. 0041, 0056-0057) formed by fibers or yarns (the textures are nodules formed of aligned fibers; see fig. 10; paras. 0057, 0060), at least some of the fibers or yarns extend further outward from an exterior surface of the roughened material in relation to other fibers or yarns (the aligned fibers have varying lengths and are oriented so as to extend out of an exterior surface of the underlying fabric portion; therefore, at least some fibers of the nodules extending further outward in relation to other fibers either from the nodules or an exposed fabric portion; referencing figs. 9-10; paras. 0057, 0060).
Regarding claim 5, Nordstom discloses the suit of claim 2, and further discloses wherein the second exterior surface region is located along a portion of the torso section (torso portion 120; fig. 1; para. 0043).
Regarding claim 6, Nordstom discloses the suit of claim 2, and further discloses wherein the first exterior surface region is located along one or more portions of the arm section (see fig. 1; paras. 0042-0043).
Regarding claim 7, Nordstom discloses the suit of claim 6, and further discloses wherein the second exterior surface region is located along another portion of the arm section (an upper arm portion with little or none surface roughness adjacent to the torso portion; see fig. 1; para. 0043). 
Regarding claim 9, Nordstom discloses the suit of claim 2, and further discloses wherein the first exterior surface region is located along one or more portions of the first leg section (see fig. 1; paras. 0042-0043).
Regarding claim 10, Nordstom discloses the suit of claim 9, and further discloses wherein the second exterior surface region is located along another portion of the first leg section (an upper thigh portion with little or none surface roughness adjacent to the torso portion; see fig. 1; para. 0043).
Regarding claim 11, Nordstom discloses the suit of claim 2, and further discloses wherein the first exterior surface region is located along two portions of the first leg section (one portion at an upper leg section 122 and another portion at a lower leg section 122; see fig. 1; paras. 0042-0043).
Regarding claim 12, Nordstom discloses the suit of claim 11, and further discloses wherein the first leg section includes a lower leg portion that extends below the user's knee when the suit is worn by the user (see fig. 1; paras. 0041, 0043) and an upper leg portion that extends above the user's knee when the suit is worn by the user (see fig. 1; paras. 0041, 0043), and each of the upper and lower leg portions include the first exterior surface region (see fig. 1; paras. 0041, 0043).
Regarding claim 20, Nordstom discloses the suit of claim 2, and further discloses the suit further comprising: 
a second leg section (right leg portion 122; fig. 1; para. 0041) extending from a second lower portion of the torso section (fig. 1; para. 0041), wherein an inner thigh portion (see annotated fig. 1; para. 0043) at an upper location of the second leg section that joins with the torso section (see annotated fig. 1; para. 0043) includes the low friction material (a material having little or none surface roughness; see annotated fig. 1; para. 0043) that differs in surface friction from another material (another material of an adjacent thigh region having increased surface roughness 112; see annotated fig. 1; para. 0043) adjacent the low friction material and that forms another portion of the second leg section (see annotated fig. 1), and the low friction material at the inner thigh portion of the second leg section faces toward the low friction material at the inner thigh portion of the first leg section (see annotated fig. 1) so as to reduce friction between the inner thigh portions of the first leg section and the second leg section during movements of thighs of the human user wearing the suit (see annotated fig. 1; para. 0043).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstom (US 2013/0212767 A1).   
Regarding claim 4, Nordstom discloses the suit of claim 2, and further discloses wherein the textile material comprises nylon (nylon fibers; para. 0057).
Nordstom does not explicitly disclose wherein the textile material comprises copolymers of polyester and polyurethane.  However, one of ordinary skill of the art would recognize that copolymers of polyester and polyurethane is a highly durable and highly elastic material widely used in the garment art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have also used copolymers of polyester and polyurethane, in order to provide a highly durable and highly elastic textile material for the sport garment (Nordstom; paras. 0012, 0062).  Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 13, Nordstom discloses the suit of claim 12.  Nordstom does not explicitly disclose wherein the roughened material of the upper leg portion for the leg section is incorporated into the suit in a different orientation in relation to the roughened material of the lower leg portion for the leg section such that the rough and smooth directions for the upper leg portion roughened material are transverse the corresponding rough and smooth directions for the lower leg portion roughened material for the leg section.  However, Nordstom does disclose wherein the roughened material in different portions of the suit may have different orientations (the fibers of the nodules may be oriented in any number of ways; paras. 0047, 0060), which encompasses the scope of claimed invention.   Further, one ordinary skill of the art would recognize that when an athlete is engaged in a sport activity, the athlete's legs need to be constantly bent for various postures; consequently, the upper leg portion and the lower leg portion are constantly positioned in transverse orientations.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the nodule distribution of the upper leg portion and the lower leg portion as disclosed by Nordstom, with wherein the roughened material of the upper leg portion for the leg section is incorporated into the suit in a different orientation in relation to the roughened material of the lower leg portion for the leg section such that the rough and smooth directions for the upper leg portion roughened material are transverse the corresponding rough and smooth directions for the lower leg portion roughened material for the leg section, in order to provide an optimum configuration of the roughened material in the leg sections to reduce drag generated from air flow based on a specific sport activity, when the wearer's movement causes air flow directions to the upper leg portion and the lower leg portion to be different (Nordstom; para. 0008).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstom (US 2013/0212767 A1) in view of Gierveld (WO 00/45658).   
Regarding claim 14, Nordstom discloses the suit of claim 2, and further discloses the suit further comprising:
a pair of arm sections (two arm portions 124; fig. 1; para. 0041) extending from the upper portion of the torso section (fig. 1; para. 0041); 
a pair of leg sections (two leg portions 122; fig. 1; para. 0041) extending from the lower portion of the torso section (fig. 1; para. 0041). 
Nordstom does not disclose wherein a hood section extending from the torso section, the hood section being oriented and configured as part of the suit so as to receive the user's head when the suit is worn by the user.  However, Gierveld in an analogous art teaches a suit (suit 4 for skating sport; fig. 2; page 4, ll. 9-13), which has certain roughness in the outer surface for reducing air drag (page 1, ll. 1-15), comprising a hood section (hood 5; fig. 2; page 4, ll. 9-13), wherein the hood section extending from a torso section (fig. 2; page 4, ll. 9-13), the hood section being oriented and configured as part of the suit so as to receive the user's head when the suit is worn by the user (fig. 2; page 4, ll. 9-13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the suit as disclosed by Nordstom, with wherein a hood section extending from the torso section, the hood section being oriented and configured as part of the suit so as to receive the user's head when the suit is worn by the user, in order to provide an athletic suit specifically for a speed sport for protecting the user's head.
Claim 15-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstom (US 2013/0212767 A1) in view of Rautenberg (US 4,972,522 A).   
	Regarding claim 15, Nordstom discloses an article of apparel wearable by a human user (athlete suit 100; fig. 1; para. 0041), the article of apparel comprising: 
a main section (torso portion 120; fig. 1; para. 0041); and 
at least one elongated section (arm portions 124 and leg portions 122; fig. 1; para. 0041) extending from the main section (fig. 1; para. 0041), the at least one elongated section comprising an arm section (a left arm portion 124; fig. 1; para. 0041) configured to receive the user's arm (fig. 1; para. 0041) or a leg section (a left leg portion 122; fig. 1; para. 0041) configured to receive the user's leg (fig. 1; para. 0041); and 
wherein turbulator structures (textures; figs. 1, 9; paras. 0041, 0047, 0056) coupled with one or both of the main section and the at least one elongated section (figs. 1, 9; paras. 0041, 0047, 0056) to modify aerodynamic properties of the article of apparel along the locations at which the turbulator structures are present (fig. 1; paras. 0041-0042), the turbulator structures comprising: 
a first exterior surface region (a surface region provided with surface roughness 112; see fig. 1; para. 0041) of the article of apparel that is uneven and has a different surface friction property (provided with surface textures thus being uneven with a different surface friction property; figs. 1, 9; paras. 0041, 0056) in relation to a second exterior surface region (torso portion 120; fig. 1; para. 0043) of the article of apparel, the first exterior surface region comprises a woven or knitted roughened material (an underlying fabric portion, together with the provided surface textures, forming a roughened material; e.g., textured portion 900, wherein a fabric is either woven or knitted per Oxford Languages; figs. 1, 9; paras. 0041, 0056) that exhibits a variance in surface roughness or surface friction based upon a direction of movement of a fluid along the roughened material (the textures are shaped and distributed on the fabric portion to decrease drag generated from air flow; therefore, the textured fabric portion exhibits a variance in surface roughness based upon an air flow direction; figs. 9-10; paras. 0047, 0057, 0060), and the roughened material is configured such that the surface roughness or surface friction of the roughened material is greater along a rough direction of the roughened material in relation to a smooth direction of the roughened material that opposes the rough direction (the textures are nodules formed from fibers having an angular orientation with the surface of the fabric; referencing fig. 10; para. 0060); 
a plurality of molded dots (over-molded unflocked nodules in a shape of small circles, i.e., dots; referencing fig. 4; paras. 0042, 0047, 0061) formed along a material defining a portion of the at least one elongated section (along at least one of arm portions 124 and leg portions 122; fig. 1; paras. 0042-0043, 0047); and 
a plurality of elongated vanes (unflocked nodules in a shape of ovals; referencing fig. 5; paras. 0042, 0047) arranged along a portion of the at least one elongated section (along at least one of arm portions 124 and leg portions 122; fig. 1; paras. 0042-0043, 0047).
	Regarding the limitation the dots being flow molded dots, this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113, I.  In this case, dots produced by flow molding are the same as dots produced by over-molding; therefore, Nordstom's over-molded dots meet the claimed requirement of the claim. 
 	Nordstom does not disclose the material defining a portion of the at least one elongated section is a laminated material.  However, Rautenberg in an analogous art teaches an article of apparel (a garment; col. 3, ll. 66-68; col. 4, ll. 1-12; claim 1) having modified aerodynamic properties (col. 3, ll. 66-68; col. 4, ll. 1-12; claim 1) made from a laminated fabric (laminated fabric 10; figs. 1-2; col. 3, ll. 32-45; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material defining a portion of the at least one elongated section as disclosed by Nordstom, with wherein the material defining a portion of the at least one elongated section is a laminated material as taught by Rautenberg, in order to provide a laminated fabric for a drag-reducing athlete garment for easily forming turbulator structures on the outer surface of the laminated fabric (Rautenberg; col. 3, ll. 42-45; col. 4, ll. 1-12).
Regarding claim 21, Nordstom and Rautenberg, in combination, disclose the article of apparel of claim 15, and Nordstom further discloses wherein: 
the roughened material has an uneven exterior surface (provided with surface textures thus being uneven; figs. 1, 9; paras. 0041, 0056) in which at least some of the fibers or yarns extend further outward from an exterior surface of the roughened material in relation to other fibers or yarns (the aligned fibers have varying lengths and are oriented so as to extend out of an exterior surface of the underlying fabric portion; therefore, at least some fibers of the nodules extending further outward in relation to other fibers either from the nodules or an exposed fabric portion; referencing figs. 9-10; paras. 0057, 0060); and 
the roughened material is further configured to exhibit a variance in surface roughness or surface friction in response to a degree of stretching or elongation applied to the roughened material (the underlying fabric is elastic, and the nodules are attached to the base fabric with a flexible silicone adhesive; therefore, the shape, size and distribution of the nodules will change in response to a degree of stretching, which will cause changes of the overall surface roughness or surface friction of the roughened fabric; fig. 9; paras. 0012, 0056-0057, 0060, 0062).  
Regarding claim 16, Nordstom and Rautenberg, in combination, disclose the article of apparel of claim 21, and Nordstom further discloses wherein the first exterior surface region is located on the at least one elongated section (see fig. 1; paras. 0042-0043).  
Regarding claim 17, Nordstom and Rautenberg, in combination, disclose the article of apparel of claim 16, and further discloses wherein the second exterior surface region is located on the elongated section or the main section (the torso portion 120, upper arm and upper leg portions adjacent to the torso portion 120 each have little or none surface roughness; see fig. 1; para. 0043).  
Regarding claim 22, Nordstom and Rautenberg, in combination, disclose the article of apparel of claim 15, and Nordstom further discloses wherein the at least one elongated section comprises the arm section and the leg section (fig. 1; para. 0041), and the plurality of elongated vanes comprises: 
a first set of elongated first vanes (a first set of oval nodules; see annotated fig. 1; paras. 0042-0043, 0047) extending along the arm section (arm portion 124; see annotated fig. 1; paras. 0042-0043, 0047), with each of the elongated first vanes extending in a lengthwise direction of the arm section (each oval nodule has an extension in a lengthwise direction of the arm portion 124; see annotated fig. 1); and 
a second set of elongated second vanes (a second set of oval nodules; see annotated fig. 1; paras. 0042-0043, 0047) extending along the leg section (leg portion 122; see annotated fig. 1; paras. 0042-0043, 0047), with each of the elongated second vanes extending in a direction transverse a lengthwise direction of the leg section (each oval nodule has an extension transverse a lengthwise direction of the leg portion 122; see annotated fig. 1).  
Regarding claim 23, Nordstom and Rautenberg, in combination, disclose the article of apparel of claim 22, and Nordstom further discloses wherein the first vanes are arranged along an upper portion of the arm section (see annotated fig. 1), and the flow molded dots are formed along a lower portion of the arm section (see annotated fig. 1; paras. 0042-0043, 0047).

    PNG
    media_image1.png
    675
    811
    media_image1.png
    Greyscale

Annotated fig. 1 from US 2013/0212767 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 08/21/2022 have been fully considered.  Applicant's arguments with respect to the newly amended limitations are moot in view of the newly modified ground(s) of rejection.  In addition, Applicant's argument with respect the roughened materials of Nordstrom is not persuasive and addressed as follows.
Applicant Remarks: Applicant asserts that the roughened material of Nordstrom is not woven or knitted materials as recited in claims 2 and 15 but instead either printed silicon nodules on a fabric surface (FIG. 9) or individual flocked fibers that are applied to and extend from a liquid.
Examiner's response: Examiner respectfully disagrees.  Applicant appears to be misunderstanding the mapped "roughened material" in the Office Actions.  It is noted that an underlying fabric portion, together with the provided surface textures, forms a layer of roughened material, instead of the nodules or flocked fibers that are applied to the exterior surface of the underlying fabric portion.  The underlying woven or knitted fabric is a component of the roughened material which provides a carrier to roughening materials such as "nodules" and/or "flocked fibers".  Fig. 9 clearly shows that the roughening materials sparsely distributed on the fabric.  Therefore, Nordstrom's teaching meets the claimed requirement and the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIYING ZHAO/Examiner, Art Unit 3732